Citation Nr: 0121709	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an extension of the delimiting date beyond 
December 12, 1999 for education assistance benefits under 
Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Polish Legion of American 
Veterans, U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
December 1989.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  By rating action dated in 
September 1998 the RO in Oakland, California denied 
entitlement to service connection for tinnitus and bilateral 
hearing loss.  

In a rating decision dated in May 1999, the RO granted 
entitlement to service connection for tinnitus and assigned a 
10 percent evaluation, effective July 31, 1998.  This rating 
determination represented a full grant of the benefit sought, 
i.e. service connection.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

It is noted that in correspondence received from the veteran 
in June 1999, he expressed dissatisfaction as to the "down-
stream" issue of the effective date assigned for tinnitus.  
Grantham supra, (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
effective date assigned for the disability); see also Barrera 
v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).  

In December 1999, the RO issued a Statement of the Case.  
There is no evidence in the record that the appellant or his 
representative submitted a substantive appeal within 60 days 
of mailing of the Statement of the Case or one year of the 
date of notification of the rating decision.  38 C.F.R. § 
20.302 (2000).  Accordingly, this issue is not before the 
Board for appellate consideration.

During the pendency of the veteran's appeal jurisdiction of 
his claim was assumed by the RO located in Muskogee, 
Oklahoma.   

By rating action dated in November 1999 the RO in Muskogee, 
Oklahoma denied an extension of the delimiting date for 
receiving educational benefits under Chapter 30 of Title 38 
of the United States Code (such Chapter 30 educational 
benefits are also referred to as educational benefits under 
the Montgomery GI Bill-Active Duty Educational Assistance 
Program).

The Board of Veterans' Appeals (Board) notes that the veteran 
appealed a September 1999 determination wherein, the RO found 
that the veteran was indebted to VA in the amount of $325.60 
for overpayment of VA educational benefits.  During his 
October 2000 personal hearing, the veteran acknowledged that 
the issue of overpayment of VA educational benefits had been 
resolved.  Moreover, in a Statement of the Case issued in 
February 2000, the RO determined that the overpayment was 
invalid and due to error.  Therefore, the Board finds that 
this issue is moot.  

The veteran provided oral testimony before a Hearing Office 
at the RO in October 2000, a transcript of which has been 
associated with the claims file.

As an administrative matter, there also appears to be some 
confusion as to the matter of the veteran's current 
representative in this case.  The Power of Attorney (POA) (VA 
Form 21-22) of record, dated in September 2000, shows the 
Polish Legion of American Veterans, U.S.A. as the veteran's 
designated representative.  However, the information of 
record, specifically VA Forms 646 dated in December 1998 and 
1999 show the veteran's representative to be the California 
Department of Veterans Affairs.  Moreover, the California 
Department of Veterans Affairs provided arguments during the 
pendency of this appeal as well as representation during the 
veteran's October 2000 personal hearing.  It is unclear 
whether the VA Form 21-22 dated in September 2000 indicates 
that the veteran has revoked the California Department of 
Veterans Affairs as his POA.  As such, this matter is 
referred to the RO for clarification.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The record discloses that the veteran submitted several VA 
Form 9s wherein he indicated that he wanted to testify at a 
videoconference hearing before a Member of the Board.  There 
is no indication in the record that the veteran ever withdrew 
this request to have a videoconference hearing before a 
Member of the Board or that he was scheduled for a 
videoconference hearing before a Member of the Board.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure that all new notification and 
development action required by the new 
law are completed and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).

2.  The RO should contact the veteran to 
ascertain his intentions regarding 
representation. If a new representative 
is appointed by the veteran, that 
organization/representative should be 
afforded the opportunity to review the 
claims folder and present written 
argument on the veteran's behalf.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the Regional Office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  The RO should schedule a 
videoconference hearing for the veteran 
before a Member of the Board sitting at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Holly E. Moehlmann
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




